 Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 1 of 35   PageID #: 1




                 UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF RHODE ISLAND




Docket No. - - - -
                  'CA 19 - 56 7 AAS~

      THE RUMFORD FREE CATHOLIC LIBRARY, ET AL,

[Father Philip M. Stark, S.J.; Peter Francis Tinkham], Plaintiffs.

                              v.
     TOWN OF RUMFORD; OXFORD COUNTY BOARD OF

      ASSESSMENT REVIEW; HEBERT REALTY CO., ET AL,

[Thomas Bourret; Linnell Gironda; Richard Coulombe; Brian
Mills; Jennifer Kreckel; William H. Dale; Louise Nash; Theodore
[Dillweed-de Boisdeffre] Dilworth, Ill; Laura A. Perry[-Ester-
hazy]; Alan J. Perry[-Esterhazy]; Jerrod Crockett; Wade Rainey.]
Defendants.

                            *******
NOW COME the Petitioners/Plaintiffs, the Rumford Free
Catholic Library et al, and DEMAND A JURY TRIAL to try the
following claims against the above-Defendants in their
corporate, official, and personal selves:



                                                                               1
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 2 of 35   PageID #: 2




 1. Manifold violations, under color of law, of federal statute,
    42 U.S.C. Section 2000cc et sequelae.
 2. Manifold violations under color of law of the federal civil
    rights statute, 42 U.S.C. Section 1983, and of the supreme
    law of the land, the Constitution of the United States, viz.,
   Article IV, and the First, Sixth, and Fourteenth
    Amendments.
 3. Manifold violations, under color of law, of 18 U.S.C.,
    Section 1961 [The Racketeer Influenced and Corrupt
    Organization Act., viz, CIVIL RICO].
 4. Frivolous and malicious use by members of the federal tort
    bar of the system of public justice to tort a 501 © 3 charity
    into bankruptcy in violation of every rule of federal civil
    procedure imaginable.
 5. Slander, defamation, and character-assassination of the
    Plaintiff charity, in se, and of its officers personally.
 6. The illicit collusion to deprive the Plaintiff of real estate
    vital to the furtherance of its charitable mission; the
    unethical conveyance of real estate to defraud the Plaintiff
    and to nullify its charitable mission in the Town of
    Rumford.
                             Parties
                          The Plaintiffs

 7. The Rumford Free Catholic Library is a religious
    organization and a non-profit, 501©3 charity with its place
    of business in RI, MA and ME.

                                                                              2
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 3 of 35   PageID #: 3




 8. Father Philip M. Stark is a resident of the Commonwealth
    of Rhode Island.
 9. Peter Francis Tinkham is resident of the Commonwealth of
    Massachusetts.
                          The Defendants
 10.      The Town of Rumford is a body corporate and politic
    that maintains its principle place of business in Rumford
    Falls, ME.
 11.      The Oxford County Board of Assessment Review has
    its place of business in South Paris, ME.
 12.      Hebert Realty Co., has its place of business in Mexico
    ME.
 13.      Thomas Bourret is a resident of the State of ME.
 14.      Linnell Gironda is a resident of the State of ME.
 15.      Richard Coulombe is a resident of the State of ME.
 16.      Brian Miiis is a resident of the State of ME.
 17.    · Jennifer Kreckel is a resident of the State of ME.
 18.      William H. Dale is a resident of the State of ME.
 19.      Louise Nash is a resident of the State of ME
 20.      Theodore [Dillweed de Boisdeffre] Dilworth, 111, is a
    resident of the State of ME.
 21.      Alan J. Perry[-Esterhazy] is a resident of the State of
    ME.
 22.      Jarrod Crockett is a resident of the State of ME.
 23.      Wade Rainey is a resident of the State of ME.
 24.      John Conway is a resident of the State of ME.


                                                                              3
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 4 of 35   PageID #: 4




 25.      Laura A. Perry[-Esterhazy], upon information and
    belief, is a resident of the State of Florida


                Jurisdiction and Venue
 26.     This First Amendment Petition for the redress of
   grievances is brought under, and to enforce, federal
   statute 42 U.S.C. Section 2000cc et sequelae, [LRUIPA];
   under the federal civil rights statute, 42 U.S.C., 1983; and
   under the Constitution of the United States, viz., Article VI,
   and the First, Fifth, Sixth, Seventh and Fourteenth
   Amendments.
 27.     Venue is appropriate owing to the diversity of
   citizenship of all parties, both Plaintiffs and Defendants
   residing in separate states or Commonwealths.


                  Allegations of Fact.
 28.    The Rumford Free Catholic Library [hereinafter the
   RFCL], is a 501 © 3 charity that has established its religious
   mission in the Towns of Sharon, MA; Rumford, ME; and
   Cumberland, RI.


 29.      In 2012, the RFCL established [in Sharon, MA], an
    adult Catholic Library, a self-service food pantry, and a
    retreat house offering one and three-day lgnatian retreats
    and occasionally Holy Mass, to the public.




                                                                              4
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 5 of 35   PageID #: 5




 30.      In 2013, the RFCL employed its federal privilege and
    immunity and qualified for property tax exemption in the
    Town of Sharon, MA. It has enjoyed this immunity for the
    past seven years uninterrupted and without controversy
    or scrutiny.


 31.      In April of 2014, the RFCL acquired a partially run-
    down estate in Rumford, ME and immediately, with the
    time and resources available, began to restore the
    property and at the same time, established a food pantry
    service, offered lgnatian retreats, and when possible, Holy
    Mass.


 32.      The RFCL, under the leadership of its president,
    Plaintiff Father Philip Marion Stark, S.J., also established a
    prayer and rosary 'hotline' and began to collect and collate
    thousands of books for the prospective children's Catholic
    library it intended to create when time and resources
    permitted.


 33.      In June 2014, the RFCL applied to exercise its right to
    property tax exemption, hand-delivering an envelope of
    requested documents and a personal letter from Plaintiff
    Fr. Stark, introducing the RFCL to the Town and offering to
    schedule an appointment to meet personally, [he had a
    full time religious commitment in MA], with Town officials
    during his vacation week in September, 2014.

                                                                              5
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 6 of 35   PageID #: 6



 34.      Neither the RFCL nor its principle officers had any
    idea that its religious and charitable mission as well as the
    two founding members of the charity had been the subject
    of a campaign of vicious and false slander and was, in the
    eyes of the Town officials, to whom the application for
    exemption was directed, thoroughly discredited.


 35.      Evidence gathered much later on in this drama
    indicated conclusively that the defamation originated with
    the RFCL's former attorney who had aided it in
    incorporation in 2008, and who, in 2014, had been
    appointed the Town Attorney.


 36.    The Town of Rumford subsequently at a later date,
   falsely denied receiving the hand-delivered exemption
    application.



 37.    In February of 2015, assuming it enjoyed the privilege
   and immunity of property tax exemption, having no word
    of denial by the Town of Rumford, and no property tax bill
    for the year 2014, the RFCL inquired by certified letter if
    the Town of Rumford required yearly application for
    exemption.


 38.      Not receiving a reply from Defendant Linnell Gironda,
    the agent for the Rumford Board of Assessors, the RFCL,

                                                                              6
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 7 of 35   PageID #: 7



    out of an abundance of caution, submitted a second
    application for exemption via certified mail.


 39.      The Town of Rumford did not acknowledge receipt of
    this submission and subsequently at a later date, falsely
    denied receiving same.


 40.      In September 2015, the RFCL received a written
    threat from the Rumford tax collector, Defendant Thomas
    Bourret, sent to its RI office via ordinary U.S. mail.
    Defendant Bourret threatened to sell, within thirty days,
    the Rumford property out from under the RFCL for non-
    payment of two years taxes.


 41.      Note well. The RFCL has NEVER received a tax bill
    from Defendant Bourret during the six years it has been
    actively carrying out its religious and charitable mission in
    Rumford.


 42.      In October 2015, the RFCL paid the outstanding tax
    bill in full plus penalties, filed suit through its new
    attorney, Defendant John Conway, in the ME superior
    court in South Paris, ME, for a court review of the
    applicable ME law on non-profit exemption, court
    confirmation of its charitable status, and a court order for
    the recovery of the property tax money paid with interest
    and attorney fees.

                                                                              7
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 8 of 35   PageID #: 8



 43.      In February of 2016, the RFCL's attorney Defendant
    Conway filed the charity's third application for tax
    exemption with the Town of Rumford owing to the stout
    denial by the Town it had received either of the first two.


 44.    In January 2017, the superior court in South Paris, ME
   ruled in the RFCL's favor and confirmed its bona fide non-
   profit, 501©3 status.


 45.    The superior court judge also opined that ME law
   provides that no use of a charitable property is necessary
    for the first few years of ownership to qualify for tax
    exemption.

 46.      The court, accordingly, ordered the Town of Rumford
   to remit the paid taxes to the RFCL with interest, directing
   it to issue no further property tax bills unless it could be
    determined that the property was not being used for any
    purpose going forward.

 47.     The Town of Rumford refused to pay the court-
    ordered reimbursement of taxes to the RFCL, although it
    is not clear if the charity's attorney, Defendant John
    Conway, who, late in the case, displayed unmistakable
    signs of being afflicted with alcoholism and who
    apparently never did a moment of productive due
    diligence on the RFCL's behalf, requested reimbursement.

                                                                              8
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 9 of 35   PageID #: 9



 48.       Eighteen months later, in April of 2018, Defendant
    John Conway instead submitted a request for abatement
    of back taxes to the Town of Rumford.


 49.       The Rumford Board of Selectmen, which summarily
    denied this request in May 2018, after a hearing neither
    Defendant Conway nor principles from the RFCL attended,
    concluded that there was no use whatsoever made of the
    Rumford property by the RFCL since it took ownership in
    the spring of 2014; no evidence of religious or charitable
    mission activity at any time; and that, in addition, the
    property was run-down and derelict, unsuitable for any
    use.


 50.       The RFCL's attorney, Defendant Conway thereafter
    appealed the Town's denial of the abatement to the
    Oxford County Board of Assessment Review, in South
    Paris, ME.


 51.       The Board of Assessment Review granted, in August
    2018, the RFCL's request for the abatement and return of
    paid property tax for the years 2014, and 2015, plus
    penalties and interest.


 52.       Instead of complying with this re-iteration of the
    court order, the Town of Rumford through its attorney,
    Defendant William H. Dale, promptly appealed the Board

                                                                              9
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 10 of 35   PageID #: 10



     of Assessment Review's decision back to the superior
     court in South Paris, ME.


  53.      At the superior court hearing, before a different
     judge, unfamiliar with the previous judge's rulings, the
     Defendant town employees, Gironda, Coulombe, and
     Mills, perjured themselves asserting that the RFCL had
     never used the Rumford property for any reason
     whatsoever at any time, had no charitable mission, and
     again falsely identified the property as "unusable" and
     derelict.


  54.      The RFCL's attorney Defendant John Conway, having
     done no due diligence despite the RFCL's offer to provide
     testimony, photographs and other material, was
     incompetent to rebut these false claims.


  55.      A successful rebuttal that could have been easily
     accomplished by merely presenting the existing and
     overwhelming evidence of use AND religious and
     charitable mission on the RFCL's behalf.


  56.      To say nothing of the color photos of the restored
     condition of both the landscaping and the exterior and
     interior of the retreat house that had been made for
     insurance purposes in 2015.


                                                                           10
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 11 of 35   PageID #: 11



  57.      Accordingly, the deliberately mis-informed court in
     January 2019, remanded the issue back to the Board of
     Assessment Review for a determination that the property
     was or was not in use during the years 2014, 2015.


  58.      The RFCL's attorney Defendant John Conway arrived
     at the Board of Assessment Review's second 2019,
     hearing, red-faced, inebriated and completely unfamiliar
     with the RFCL's personally compiled and voluminous
     submission of evidence to be presented at the hearing.


  59.      Since Defendant John Conway arrogantly informed
     the RFCL not to send Defendant Dale a copy, that he had
     to review the submission first, the Town's copy was not
     received until 48 hours, instead of the required ten days,
     before the hearing.


  60.      After the hearing convened, Defendant Dale
     motioned for a postponement claiming he did not have
     enough time to leaf through the RFCL's overwhelming
     proof of use and religious and charitable mission.


  61.      The Board of Assessment Review postponed the
     hearing.


  62.      This action was taken unanimously despite the fact
     that the Board, having its own copy of the submission for

                                                                           11
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 12 of 35   PageID #: 12



     over a month, was perfectly aware of the quality of the
     RFCL's overwhelming evidence of use.


  63.      The Board members were also aware that the reason
     for the postponement was the inappropriateness of the
     perjured testimony that Defendant Dale had intended to
     suborn from the four Defendant town employees, since
     the mantra of 'non-use' was the only constituent part of
     the Town of Rumford's defense.


  64.      The Board of Assessment Review summarily refused
     to consider the objection made at the hearing by the
     RFCL's officer who stated that she had travelled to South
     Paris, ME from North Carolina and that two other officers
     would arrive shortly having travelled from Massachusetts,
     and Rhode Island to explain the submission and to answer
     any questions by the Board.


  65.      The RFCL's submission contained overwhelming
     evidence of the religious and charitable use of the
     property to further its mission. Viz., proof [by lists of
     names and addresses of the dozens of pantry patrons
     served, and receipts of food purchased or donated], of the
     operation of the ME food pantry during 2014, 2015, 2016,
     and 2017; color photos of the container garden on site
     that replaced the pantry service when the Town of
     Rumford shut it down in 2017; photos of the thousands of

                                                                           12
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 13 of 35   PageID #: 13



     books collected for the prospective children's Catholic
     library.


  66.      This submission also included yearly lists of hundreds
     of cancelled RFCL checks for utilities - heat, electricity,
     water, gas, telephone, internet - for the six months of
     each year that the RFCL operated at the Rumford site from
     2014, to 2018; RFCL checks written for local supplies; and
     the RFCL's five yearly reports to the MA Attorney
     General's office which also detailed the nature of the
     religious and charitable mission in Rumford, the numbers
     of people served by the pantry and at the Catholic retreats
     and by the information, prayer and rosary "hot line".


  67.      The voluminous submission also included the certified
     receipts for the mailing of two property tax exemption
     applications in 2015, and 2016, together with the certified
     correspondence between co-Plaintiff Father Philp M.
     Stark, the President of the RFCL, and Defendant Linnell
     Gironda, the agent for the Rumford Board of Assessors.


  68.   These documents and certified receipts exposed the
    Town of Rumford's repeated lies that it had never received
     a single application.


  69.      Also included were RFCL 2014, 2015, press releases,
     notices and announcements in the local Rumford paper;

                                                                           13
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 14 of 35   PageID #: 14




     color pictures of the property, demonstrating diligent
     upkeep of the landscaping and detailing the restored
     exterior and the interior order of the retreat house;
     photos of the RFCL's MA adult library in a beautifully-
     converted garage, and the self-service pantry and retreat
     house located beside it.


  70.      The RFCL's original and still prospective plan was to
     duplicate the MA self-service pantry and [children's]
     library on the RFCL's Rumford property, when time and
     resources permitted.


  71.      At the end of the postponed second hearing, and
     despite the overwhelming evidence of use, the Board of
     Assessment Review orally denied the RFCL's request for
     abatement because it had "never applied for an
     exemption of property tax".


  72.      The next day, in a letter dated July 12· 2019, Board
     chairman, Defendant Wade Rainey, changed the rationale
     for denial to "the lack of use of the property in 2014 and
     2015, its derelict condition and other limiting and non-
     existent details and in a manner that did not engender
     confidence that any Board member had even looked at the
     RFCL's submission.




                                                                           14
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 15 of 35   PageID #: 15




  73.     This deliberately uninformed and wholly unjust and
     biased conclusion was partly owing to the fact that there
     was no oral rebuttal of the Town's position at the re-
     scheduled hearing. Long-standing previous commitments,
     the time and distance, plus the sudden grave illness of the
     one RFCL officer who was supposed to be there, resulted
     in no RFCL officer present at the re-scheduled hearing.


  74.      In addition, Attorney Defendant John Conway
     obviously chagrined by his incompetent representation of
     the RFCL, witnessed for the first time at the first,
     postponed hearing by an RFCL officer who was capable of
     putting two and two together, withdrew his paid and paid
     up-to-date representation [$10,000.00], without warning,
     without the RFCL's consent, and damaging the RFCL's
     position before the Board.


  75.      Indeed, Plaintiff Father Stark adamantly opposed
     Defendant Conway's precipitous withdrawal on the eve of
     the rehearing and Plaintiff Tinkham threatened to report
     this betrayal of his client to the Maine Board of Overseers
     of the Bar.


  76.      At the re-scheduled hearing, the Town employees,
     Defendants Gironda, Coulombe, and Mills, diligently
     perjured themselves once again repeating the same


                                                                           15
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 16 of 35   PageID #: 16



     falsehood, under oath, that the RFCL made no use of the
     Rumford property whatsoever from 2014, to 2019.


  77.      The replacement attorney, Shane Wright, Esquire,
     retained last minute by Plaintiff Father Stark to stand in for
     the withdrawn Defendant Conway, during the re-
     scheduled hearing, proved to be inadequate [at a cost of
     $5000.00] to the simple task of presenting the RFCL's
     admittedly voluminous submission which had been duly
     organized for the incompetent Defendant Conway.


  78.      At the re-scheduled hearing, according to Attorney
     Wright, the Town employees, Defendants Gironda,
     Coulombe, and Mills, diligently lied under oath again, once
     it was obvious to Defendant Dale that no one was present
     from the RFCL to rebut the perjured testimony.


  79.      Each Defendant town employee repeated the same
     falsehoods under oath that the RFCL made no use of the
     Rumford property, WHATSOEVER, from 2014, to 2019.


  80.    The Board of Assessment Review's cold and biased
    treatment of Attorney Wright, as well as Defendant
     Rainey's confused and erratic oral and written conclusions
     after the hearing, clearly evidenced the poisoning by the
     same malicious and false defamation of the RFCL and its


                                                                           16
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 17 of 35   PageID #: 17



     officers which had been bruited about the Town of
     Rumford as early as 2012 and noted above in pp. 34.


  81.      In his July 12, 2019, letter, board chairman Defendant
     Wade Rainey demonstrated that he and the other
     members of the Board had been deeply prejudiced against
     the RFCL before the Town's employees opened their
     mouths at the hearing but were deeply confused how to
     camouflage this bias.


  82.      This is how the campaign to slander and defame the
     RFCL, its principle officers, its two founders and its
     religious and charitable mission came about:


  a. Defendants Alan J. Perry[-Esterhazy] and Theodore
     [Dillweed de Boisdeffre] Dilworth, 111, who were sued by
     their former client, co-Plaintiff Tinkham, in 2012, for
     extortion and betrayal of fiduciary trust, motioned the
     federal court in their retaliatory SLAPP SUIT to attach the
     RFCL's Rumford property in satisfaction what they hoped
     to be a judgement in their favor.


  b. The brutal and false character assassination of co-Plaintiff
     Tinkham was the main focus of these malefactors'
     defense. Thus, the repeated visits to Rumford to defame
     their former client, co-Plaintiff Tinkham and the RFCL he
     founded with his wife in 2008.

                                                                           17
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 18 of 35         PageID #: 18



   c. The campaign of vicious slander and defamation was
      intended to assist these malefactors in laying the
      groundwork among the relevant Town of Rumford officials
      for the successful attachment of the RFCL property,
      alleging unlawful conveyance - after they won their SLAPP
      SUIT against Plaintiff Tinkham.*


     68. In order to queer the Town of Rumford as to the
merits of the RFCL's ownership of the property, this stellar duo
duly poisoned the aforementioned credulous Defendant
Jennifer Kreckel - who handled the RFCL's incorporation in
2008 - with the most iniquitous slander and false character
assassination of the RFCL in se and co-Plaintiff Peter Tinkham in
person.

       69. Defendant Kreckel, also the Rumford town attorney,
then dutifully poisoned her fellow town employees,. Defendants
Bourret, Gironda, Coulombe, Mills, and Dale. The wave of
defamation eventually reaching the Board of Selectmen and the
elderly realtor, Defendant Louise Nash.




* This federal case is presently docketed in the U.S. supreme Court [Docket No.
19-5533) for a writ of certiorari with the Perry[-Esterhazy] / [ Dillweed de
Boisdeffre] Dilworth, Ill, vicious, false and concocted defamation at the center of
the petition.



                                                                                  18
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 19 of 35   PageID #: 19



  70.       Defendant Louise Nash possessed a prior hidden but
        longstanding personal animus towards the RFCL, being
        entirely motivated to swallow whole the obscene
        defamation bruited about by her colleague in real estate
        matters, viz., Rumford nazi code enforcement officer
        Defendant Coulombe.


  71.       Defendant Coulombe was informed by affidavit
        submitted to the Board of Assessment Review and to the
        Defendant town employees - one month prior to the first
        2019, scheduled hearing - that the RFCL would purchase
        other property in Rumford to establish a larger
        community garden in Rumford.


  69.       This affidavit was written a year-and-a-half AFTER the
        Town of Rumford employee, Defendant Coulombe, in the
        name of the Town of Rumford, ordered the RFCL to cease
        and desist its charitable pantry service, its plans for a
        children's Catholic library, and its use of the retreat house
        for religious and charitable purposes unless and until a
        change-of-use was established.


  70.       The RFCL which had no intention of caving in to the
        arbitrary, nazi demands of Defendant Coulombe and
        paying the swingeing costs of a change-of-use for the
        property in order to build some shelves in a garage so that
        Rumford's children would be exposed to wholesome

                                                                           19
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 20 of 35   PageID #: 20




        Catholic books, decided to continue its charitable mission
        BY OTHER MEANS.


  71.        The RFCL, forbidden to give away packaged food ON
        its premises, would utilize the property to PLANT
        vegetables to be delivered FROM its premises freely to
        patrons now prevented by order of Defendant Coulombe
        from setting foot on the RFCL's property to pray the
        rosary, to participate in a religious retreat or to obtain a
        weekly box of food.


  72.       The whole and entire point of the RFCL's religious
        mission was to demonstrate the Catholic faith in action
        and it was, by no means, restricted in that mission to a
        pantry and library.


  73.       After the total success of a vast container garden
        planted in the summers of 2017, and 2018, the RFCL
        began to search for acreage to expand from containers to
        cultivated land in June of 2019. Curiously, all inquiries to
        local realtors were unsuccessful until a little subterfuge
        was instituted.


  74.       Accordingly, and yet unaware of the personal animus
        of Defendant Nash towards the RFCL, the RFCL's clerk
        visited several sites for the planned community garden
        with Defendant Nash on the basis of looking for land for a

                                                                           20
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 21 of 35   PageID #: 21




        friend. However, when viewing one site which was
        perfect and precisely what was needed, she told
        Defendant Nash privately that it was really for a
        community garden operated by RFCL.


  75.       Although Defendant Nash appeared reluctant to
        receive this news and began to object that a garden might
        not be permitted by the Rumford Code Enforcement
        Officer, the RFCL clerk immediately produced a thousand
        dollar deposit on the two acres of agricultural land that
        had just been shown to her as available for sale.


  76.       The RFCL clerk obtained a reluctant and curt verbal
        agreement from Defendant Nash to her request to hold
        the property for two weeks to give the RFCL time to
        produce the full amount of the selling price.


  77.       The next day the RFCL put a down-payment on a
        second-hand tractor and arranged with a contractor to
        build a small barn and vegetable stand for the use of its
        pantry patrons the following spring.


  78.       After returning to MA to obtain the purchase money
        and then back to Rumford to close on the property, the
        RFCL clerk, with a friend and RFCL volunteer from MA,
        stopped by the acreage to check out the positioning of


                                                                           21
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 22 of 35   PageID #: 22



        the prospective barn. This was the day the verbally-
        brokered, two-week period ended.
  79.       Before the RFCL officer exited her vehicle, she was
        quickly approached by a man obviously camped-out on
        the reserved two acres of land. This man did not inquire
        who the RFCL officer was or what she was doing, but
        simply ran up to her with the news that he had "just
        closed on the property the day prior and that Louise Nash
        had taken down the 'for sale' sign."


  80.       There were several statements made by Defendant
        Nash directly to the RFCL clerk during her first visit to view
        the property that will leave the Jury in no doubt of the
        collusion between Defendants Nash and Coulombe to
        prevent the RFCL from owning any more tax-free property
        in the Town of Rumford.


  81.       The horrendous and malicious slander that intensified
        the pre-existing animus of Defendant Nash, was
        enthusiastically regurgitated and published throughout
        the Town's public E-mail system by Defendant town
        employees, especially Defendant Coulombe as early as
        2012.


  82.       This vicious activity demonstrates the unshakeable
        intention the Defendant town employees have to prove
        that the RFCL is a religious imposter and sham.

                                                                           22
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 23 of 35   PageID #: 23




  83.       Defendant town employees were so thoroughly
        imbued with the outrageous defamation originating in the
        malicious, self-serving minds of Defendants Perry
        [-Esterhazy] and [Dillweed de Boisdeffre] Dilworth, 111,
        they did not even bother to confirm their false opinion
        and enthusiastically bruited the concocted and false
        character assassination among themselves and the rest of
        the town.


  84.       This outrageous defamation was diligently circulated
        among the rest of the town's unenlightened employees
        and residents for the next four years - destroying the
        reputation of the RFCL and its officers - as the drama of
        the property tax exemption collusion to drive the RFCL
        from the Town of Rumford unfolded.


  85.         Act Two of this drama made it all the way to South
        Paris, ME where Defendant [Dillweed de Boisdeffre]
        Dilworth, Ill, poisoned his wife who was the newly-elected
        Registrar of Probate and Defendant Jarrod Crockett, the
        newly-elected probate judge with the same outrageous
        and vicious defamation of the RFCL and its officers.


  86.       The probate court and registrar's offices are located
        cheek-by-jowl with the Oxford County Board of


                                                                           23
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 24 of 35   PageID #: 24



        Assessment Review in the tiny rabbit warren that is the
        old superior courthouse.


  87.       The Registrar of Probate and the Defendant probate
        judge, specifically employed the defamatory information
        to humiliate and obstruct a RFCL officer who simply
        wanted to officially change her name in honor of her
        deceased father.


  88.       When all of the evidence is produced, the Jury will
        have no problem reasonably associating these three
        stellar members of the ME bar, Mr and Mrs. [Dillweed de
        Boisdeffre] Dilworth, Ill, and probate judge Crockett with
        promoting the defamatory information and character
        assassination of the RFCL to the Board of Assessment
        Review.


  89.       Defendant [Dillweed de Boisdeffre] Dilworth, Ill,
        actually appeared on the rebuttal witness list of
        Defendant Dale for the second, exceedingly biased
        hearing concerning the rebate of paid property tax to the
        RFCL before that Board although no rationale was given
        for his testimony.


  90.       However, after co-Plaintiff Father Stark warned town
        attorney Defendant Dale about defaming the RFCL before
        the Board of Assessment Review, upon information and

                                                                           24
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 25 of 35   PageID #: 25



        belief, Defendant [Dillweed de Boisdeffre] Dilworth, Ill,
        was not called.
                              CLAIMS

           Violation of Article IV of The U.S. Constitution

  91.           RFCL incorporates herein the previous allegation of
        fact.


        a. It is unlawful and unreasonable to require, under color
           of law, an application for property tax exemption, or an
           arbitrary 'change of use' for a religious charity who
           enjoys the Article IV privilege and immunity of relief
           from such oppressive and restrictive requirements in
           the Commonwealth of Massachusetts.


        b. The evidence at trial will demonstrate to the Jury that
           no other non-profit in the Town of Rumford is required
           to submit a lengthy application for tax exemption, to
           re-apply on a yearly basis, or to provide proof of use or
                . .
           m1ss1on.

 11         Violation of 42 U.S.C. section 2000 [RLUIPA]

  92.           RFCL incorporates herein the previous allegations of
        fact.


        a. RFCL's establishment and operation of a house of
           retreat and worship as well as their establishment and
           operation of a religious library and a self-service food
                                                                           25
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 26 of 35   PageID #: 26




        pantry are religious exercise under 42 U.S.C. section
        2000cc-5(7).


     b. The Town of Rumford's phony five-year controversy
        replete with contrived falsehoods and viciously
        circulated and untrue defamation over the RFCL's
        application for property tax exemption is sufficient and
        long-standing evidence of their grave religious animus
        and bias.


     c. When added to the Town's infliction of substantial
        costs upon a religious charity in contesting the phony
        and unlawful legal controversy and the substantial
        costs of complying with the change-of-use
        requirement, which specifically burdens the RFCL's use
        of real property for the purpose of religious exercise,
        the evidence of religious bias by the Town of Rumford,
        is compelling.


     d. The Town of Rumford's requirement of a change-of-use
        arbitrarily targeting the RFCL as the only religious non-
        profit on less than equal terms with the five non-
        religious non-profit organizations in the same
        residential zone is prohibited by 42 U.S.C.
        section2000cc (b)(l).




                                                                           26
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 27 of 35   PageID #: 27




            e. The Town of Rumford's requirement of a change-of
              use gravely discriminates against the RFCL on the basis
              of its religious exercise and denomination and is
              prohibited by 42 U.S.C. section 2000cc (b)(2).


            f. The Town of Rumford's interpretation of this zoning
              ordinance to totally exclude some religious functions
              and unreasonably limit others within a jurisdiction is
               prohibited by 42 U.S.C. section 2000cc (b)(3).


            g. The Town of Rumford's arbitrary individualized
              assessment of the purposed use for the property
               involved affects interstate commerce, does not further
               any compelling government interest and is prohibited
               by both RLUIPA and Article VI of the Constitution of the
               United States.

Ill     Violation of 42 U.S.C. Section 1983 [1 5\ 14th Amendments]

      99.           RFCL incorporates herein the previous allegations of
            fact.


            a. The Defendant town employees, acting under color of
               law, have applied the zoning residential ordinance
               against the RFCL based on arbitrary and capricious
               criteria, violating the due process and equal protection
               rights of the RFCL by denying the RFCL the use of its



                                                                           27
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 28 of 35   PageID #: 28



            property based on irrational and discriminatory
            motivations.


       b. The Town of Rumford through its nazi code
            enforcement officer, Defendant Coulombe, has shut
            down the RFCL's charitable mission, deprived and has
            continued to deprive the RFCL of its bedrock First
            Amendment right to the free exercise of religion,
            religious, oral, and printed speech, and the right of
            religious assembly, - as well as the right to freedom of
            religious association.


       c. The Defendants town employees acting under color of
            law, have violated and continue to violate the RFCL's
            right to due process and equal protection by their
            rampant, unlawful and unreasonable discrimination
            against the RFCL, a religious organization as opposed to
            the beneficent treatment all other non-profit, non-
            religious organizations in the Town of Rumford enjoy.

IV          Violation of 18 U.S.C., Section 1961 [The Racketeer
Influenced and Corrupt Organization Act Viz., CIVIL RICO]

     100.     The RFCL incorporates herein the previous allegations
       of fact.


     a. The Defendant town employees, acting under color of law,
       have operated a long-standing pattern of racketeering

                                                                           28
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 29 of 35   PageID #: 29




     through the subversion of the legal entity of the Town of
     Rumford doing business in interstate commerce for the
     past eight years and counting.


  b. The pattern of predicate acts of mail and wire fraud,
     extortion, and obstruction of justice with intent, has been
     repeatedly employed, in this case, by the corrupt cabal of
     Defendant employees to, among other harms, extort
     property tax unjustly assessed and to trigger the sale of
     the RFCL's Rumford property for the failure to pay un-
     noticed tax bills.


  c. Employing Defendant Bourret's legal option twice to issue
     threats to foreclose on the RFCL's property for failure to
     pay un-noticed, un-mailed property taxes is the equivalent
     of extortion, particularly when both legal threats were
     dated and then held for almost 60 days before mailing.


  d. Twice these threats were not sent certified to the RFCL as
     required by law but simply via the U.S Mail and were
     obviously designed to dupe the RFCL, still certain that its
     court-ordered tax-exemption was in effect, while the
     Town was busy putting tax liens on the property.


  e. The Town of Rumford has NEVER mailed a property tax bill
     to the RFCL for any year of occupancy from 2014 to 2019.


                                                                           29
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 30 of 35   PageID #: 30



  f. By instructing Defendant Bourret to issue his legal threat
      to the RFCL, TWICE, without prior mailing of any tax bill
      directed to the RFCL through the medium of the U.S.
      Mails, the Town of Rumford, in pursuance of its
      racketeering scheme, sought to position itself to either
      extort the unjust payment of property taxes by threats to
      sell the RFCL'S property or to unjustly take the RFCL's
      property, without its knowledge and engage the charity in
      a costly battle to retrieve it.


  g. These predicate acts by the cabal of corrupt Defendant
      employees of racketeering [mail fraud, extortion and
      obstruction of justice with intent], have been
      enthusiastically aided and abetted by Defendants Perry[-
      Esterhazy] and [Dilweed de Boisdeffre] Dilworth, Ill


  h. This corrupt duo has been operating a separate and long-
      standing racketeering-by-law firm enterprise of their own
      and spreading the same concocted defamation against the
      RFCL and its officers for an un-related reason in the above
      footnoted and un-related case.

  V       Violations of 42 U.S.C. Section 1985 [Conspiracy to
Interfere with Civil Rights,]

  101.     The RFCL incorporates within the previous allegations
      of fact.



                                                                           30
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 31 of 35   PageID #: 31




    a. The Defendant Town of Rumford, all Defendant town
      employees, Defendants Perry [-Esterhazy], Laura A. Perry
      [-Esterhazy], [Dillweed de Boisdeffre] Dilworth, Ill, and
      Defendants Nash and Rainey have conspired to employ
      and have employed the same, vicious and false
      defamatory slander, frivolous prosecution, and other
      harmful actions in order to deny due process, equal
      protection of the law and to defraud the Plaintiff 501©3
      charity of the means of conducting its religious and
      charitable mission.
    b. These Defendants have conspired to defame and destroy
      and have defamed and destroyed the religious character
      and reputation of Plaintiff 501©3 charity and to
      personally discredit and defame its officers in order to
      compel the Plaintiff charity to abandon its religious and
      charitable mission in the Town of Rumford and force the
      Plaintiff charity to leave the state.
                        Prayers for Relief
WHEREFORE, the Rumford Free Catholic Library and individual
co-Plaintiffs, Stark and Tinkham, respectfully request that this
Honorable Court grant the following relief:

A     Issue a temporary injunction to the Town prohibiting the
tax foreclosure sale of the RFCL's Rumford property for failure
to pay property tax until the appeal of the Oxford County Board
of Assessment Review is transferred to this court and heard as
part of this case. [See attached application for a TRO].

                                                                           31
 Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 32 of 35   PageID #: 32




B Em panel a federal citizen Jury to hear and decide all of the
issues in this First Amendment petition, viz:

            1. Deprivation of religious use of its property.
            ii. Deprivation of the First Amendment right to
               religious speech, oral and printed, and to religious
               assembly and association.
            iii. Deprivation of the Fourteenth Amendment right
               to due process and equal protection.
            iv. The harmful predicate racketeering acts of
               extortion, obstruction of justice, and mail and wire
               fraud.
            v. The harmful, malicious and untrue defamation and
               slander of both the RFCL in se, and its officers
               individually.
            vi. The frivolous and relentless threats, prosecutions
               and appeals culminating in the successful attempt
               to tort a 501 ©(3) charity into bankruptcy

C Permit the empaneled Jury to determine damages and
punitive damages arising from the corrupt and tortious
interference by the Town of Rumford with the RFCL's use of its
Rumford property to further its religious and charitable
    . .
m1ss1on.

D    Permit the empaneled Jury to award, if it deems it just and
appropriate, a damage award in the amount of 15 million
. dollars to reimburse the RFCL in se, and to Father Philip M.Stark
and Peter Francis Tinkham personally and individually, for:

                                                                            32
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 33 of 35   PageID #: 33




    i. The relentless, tortious interference by the Town of
         Rumford with a 501[C]3's religious and charitable mission.
    ii. The relentless attempt by the Town of Rumford and its
         Defendant employees individually and personally to tort
         the RFCL into bankruptcy,
    iii. The obscene defamation circulated and enlarged by the
         Town of Rumford and by its employees individually and
         personally, that has permanently damaged the RFCL's
         reputation and that of its principle officers throughout
         Rumford, the 'River Valley' and far beyond.
    iv. The twice-attempted extortion by the Town of Rumford of
         unjustly assessed property taxes by legal threats.
    v. The manifold acts by the Town of Rumford Defendant
         employees of mail fraud and obstruction of justice.

E        Permit the empaneled Jury to award punitive damages to
punish and to permanently derail the pattern of predicate acts
of racketeering by the corrupt enterprise within and subverting
the Town of Rumford.

F        Permit the empaneled Jury to punish all Defendants,
individually and personally, for the relentless and enthusiastic
defamation of the RFCL and its officers to further their own
ends.

G        Issue two final orders after the Jury has spoken:

    1.    First, an order that permanently enjoins the Town of
         Rumford from ANY enforcement of its jurisdiction over the
          RFCL in a manner that discriminates in any way on the
                                                                           33
Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 34 of 35   PageID #: 34




      basis of religion or creates a substantial burden on the
      RFCL's free exercise of religion.
    ii. Second, an order that permanently enjoins the Town of
      Rumford from the practice of ANY phony scheme in future
      to foreclose on the RFCL's Rumford property when no one
      is looking.

H    Award to the RFCL full costs and attorneys fees arising out
of past and present litigation by the Town of Rumford and such
other and further relief as this Court may deem just and
appropriate.

Respectfully submitted on the 7-?-- Day of Oct
of Our Lord, 2019.

The Rumford Free Catholic Library


    ~
                                                             ( d1·
By-+-->1-~~~~~~~~-+t-"~~~..;;;;.._==--
Father Philip M. Sta k, S.J., President                          \
2130 Mendon Road, Suite 3-106,
Cumberland, RI 02864 617-365-9237




                                                                           34
: I
      Case 2:20-cv-00066-JDL Document 1 Filed 10/22/19 Page 35 of 35   PageID #: 35



                                 Verification
      I hereby certify that the facts asserted in this Petition are true
      and correct to the best of my knowledge and belief.




                                   Aubain De Sa
                                   The Rumford Free Catholic Library




                                                                                 35
